 330 NLRB No. 1031NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections can
be included in the bound volumes.Elliott Metal Processing Co. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), AFLŒCIO and its Local 985.  Cases 7ŒCAŒ41062 and7ŒCAŒ41179February 18, 2000SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEOn October 30, 1998, the National Labor RelationsBoard issued a Decision and Order,1 inter alia, orderingElliott Metal Processing Co., and its officers, agents,successors, and assigns (the Respondent) to make wholecertain of its unit employees for losses and expenses re-sulting from its failure to maintain health insurance cov-erage for its unit employees as provided in its 1994Œ1997collective-bargaining agreement with the Union, in vio-lation of the National Labor Relations Act.  On April 30,1999, the United States Court of Appeals for the SixthCircuit issued its mandate enforcing the Board™s Order.2A controversy having arisen over the amounts due unitemployees, on November 10, 1999, the Regional Direc-tor for Region 7 issued a compliance specification andnotice of hearing alleging the amount due under the
Board™s Order, and notifying the Respondent that itshould file a timely answer complying with the Board™sRules and Regulations.  Although properly served with a
copy of the compliance specification, the Respondentfailed to file an answer.By letter dated December 3, 1999, the Regional attor-ney advised the Respondent that no answer to the com-pliance specification had been received and that unlessan appropriate answer was filed by December 17, 1999,
default summary judgment would be sought.  The Re-spondent filed no answer.On January 13, 2000, the General Counsel filed withthe Board a Motion for Default Summary Judgment, withexhibits attached.  On January 18, 2000, the Board issuedan order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not begranted.  The Respondent again filed no response.  Theallegations in the motion and in the compliance specifi-cation are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.                                                                1  327 NLRB No. 32.2  Case 99Œ5317.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence in
support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, despitehaving been advised of the filing requirements, has failedto file an answer to the compliance specification.  In the
absence of good cause for the Respondent™s failure to filean answer, we deem the allegations in the compliancespecification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.  Ac-cordingly, we conclude that the amounts due the namedindividuals are as stated in the compliance specification
and we will order payment by the Respondent of saidamounts to the named individuals, plus interest accruedon said amounts to the date of payment, as set forth in
New Horizons for the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Elliott Metal Processing Co., Detroit,Michigan, its officers, agents, successors, and assigns,shall make whole the individuals named below, by pay-ing them the amounts following their names, plus inter-est:Lonnie Dixon$1,167.00Willie Mills1,263.50Joe Miree782.65Herbert Owens5,241.42TOTAL$8,454.57   Dated, Washington, D.C.  February 18, 2000John C. Truesdale,ChairmanSarah M. Fox,MemberJ. Robert Brame III,Member(SEAL)          NATIONAL LABOR RELATIONS BOARD